Citation Nr: 0525187	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel





INTRODUCTION

The veteran had active service from March 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied service connection for PTSD.

The veteran requested a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board, and one was scheduled 
at the RO for August 30, 2004.  See 38 C.F.R. § 20.700(e) 
(2004).  However, the veteran failed to appear for the 
hearing, and his request will therefore be considered 
withdrawn.  38 C.F.R. § 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that a procedural due process 
problem has developed that requires clarification by remand.  
This development occurred after the matter was forwarded to 
the Board.  In view of that need, an additional attempt to 
get service personnel records, and or unit histories will be 
undertaken.

As to the initial problem, appellant was represented by the 
state Department of Veterans Affairs during the processing of 
the appeal.  After the case came to the Board, he submitted 
to the RO a change in the power of attorney to the Veterans 
of the Vietnam War, Inc.  This information was forwarded to 
the Board prior to entry of a decision in this matter.  That 
organization has not had an opportunity to review the file 
and does not have an office at the Board in Washington, D.C.  
Thus, in order to allow for a presentation the matter is 
referred to the RO for them to make a presentation.

Additionally, and as the matter is in need of due process 
development, additional development will be attempted on one 
additional matter.  Appellant contends that he flew in and 
out of Vietnam during his period of duty.  The part of the 
personnel records available, and the other administrative 
documents on file do not confirm any duty, even briefly, in 
Vietnam.  An attempt will be made to obtain his complete 
personnel file, identify his unit with his help as needed, 
and attempt to get unit histories for the period December 
1971 to January 1972 to see if planes went in and out of 
Vietnam.

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should attempt to obtain the 
veteran's complete service personnel 
records.  From those records, and/or with 
the veteran's assistance as needed, the 
organization and/or outfit he was in 
during December 1971 to January 1972 
should be identified.  Thereafter, 
attempts should be made to get unit 
histories for that period of time to 
ascertain if the outfit was sending 
planes in and out of Vietnam.  If the 
veteran has any orders or temporary duty 
orders showing he was in Vietnam, he 
should forward those to the RO.

2.  Thereafter, RO should make 
arrangements for the veteran's new 
representative to see the file and make 
any written presentation that it would 
like.

3.  Subsequently, the RO should 
readjudicate the issue.  If the benefits 
sought are not granted, appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required until appellant is 
notified.  The Board intimates no opinion 
as to the outcome by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




